      Case 2:20-cv-00201-BSM-JJV Document 56 Filed 05/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

STEVEN PINDER                                                            PLAINTIFF
ADC #123397

v.                         CASE NO. 2:20-CV-00201-BSM

WELLPATH, et al.                                                      DEFENDANTS

                                       ORDER

      After reviewing the record de novo, United States Magistrate Judge Joe J. Volpe’s

partial recommended dispositions [Doc. Nos. 46, 49] are adopted, and Steven Pinder’s

motions for immediate injunction [Doc. Nos. 44, 47] are denied.

      IT IS SO ORDERED this 4th day of May, 2021.



                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
